IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,580-03


                   EX PARTE THOMAS ELTON MCDONNEL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1131352 IN THE 248TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

indecency with a child and sentenced to imprisonment for twenty years. The First Court of Appeals

upheld the conviction. McDonnel v. State, No. 01-09-00084-CR (Tex. App.—Houston Dec. 3,

2009)(not designated for publication).

        On December 14, 2011, the district clerk’s office received an 11.07 habeas application from

Applicant. Applicant listed cause number 1131352 on the form. The district clerk’s office processed
the application in Applicant’s other conviction, cause number 1131353. The habeas record has been

improperly processed. The State and the trial court also appear to have not noticed the error and filed

their answer and findings in the incorrect cause number. We remand this application to the 248th

District Court of Harris County to allow the Harris County District Clerk to correct the error and re-

process the application in the correct cause number. The State and the trial court should also re-file

any answers, findings, or other paperwork as necessary to complete the proper processing of the

application.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 60 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: October 28, 2015
Do not publish